Case: 18-31296       Document: 00515595171            Page: 1      Date Filed: 10/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                              October 8, 2020
                                      No. 18-31296
                                                                               Lyle W. Cayce
                                                                                    Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Gabriel Carreto-Sanchez, also known as El Buki Carreto,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                 No. 2-17-CR-73-2


   Before Smith, Clement, and Oldham, Circuit Judges.
   Per Curiam:*

                                             I.
          Gabriel Carreto-Sanchez, a removable alien, pleaded guilty of posses-
   sion with intent to distribute cocaine and conspiracy to commit the same. He
   faced a maximum of 40 years of imprisonment and a lifetime of supervised



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 18-31296      Document: 00515595171              Page: 2   Date Filed: 10/08/2020




                                        No. 18-31296


   release (“SR”) for each count. At the proceeding where Carreto-Sanchez
   pleaded, the district court informed him that pleading guilty could carry up
   to 80 years’ imprisonment. But the court neglected to explain what the maxi-
   mum term of SR was and that Carreto-Sanchez could be imprisoned for vio-
   lating the terms of SR.
          Based on Carreto-Sanchez’s criminal history and the amount of drugs
   involved in the offense, the Presentence Investigation Report (“PSR”) cal-
   culated a guideline range of 37–46 months. But because the statute carried a
   mandatory minimum of 60 months, and because the PSR found Carreto-
   Sanchez was not eligible for the “safety valve” release from that minimum
   under 18 U.S.C. § 3553(f), the PSR recommended 60 months. Carreto-
   Sanchez objected. The PSR also reported that the guidelines counseled at
   least four years’ SR and recommended four special conditions of SR.
          At the initial sentencing hearing, the court confirmed that Carreto-
   Sanchez had read and understood the PSR. Carreto-Sanchez was not sen-
   tenced at that hearing, however, because the court wanted to give him more
   time to share information with the government before determining whether
   he qualified for the safety valve.
          Two months later, the court found that Carreto-Sanchez did qualify
   for the safety valve, changing the guideline range to 30–37 months. Nothing
   else in the PSR changed.         The court sentenced Carreto-Sanchez to
   50 months—a 13-month variance—listing, as justifications, the seriousness
   of the offense and Carreto-Sanchez’s continued contact with another drug
   dealer regarding a co-conspirator.
          The court also imposed a term of SR of four years with several discre-
   tionary conditions. The court did not orally explain those conditions, though
   all of them were described in the PSR, which the court adopted. Carreto-
   Sanchez appeals his sentence on the grounds that (1) imposing SR was




                                             2
Case: 18-31296      Document: 00515595171           Page: 3   Date Filed: 10/08/2020




                                     No. 18-31296


   unreasonable given that he is a removable alien, and (2) the conditions of SR
   that were not orally explained at sentencing are void.

                                         II.
          Carreto-Sanchez first contends that the district court erred in impos-
   ing SR despite his status as a removable alien. Because Carreto-Sanchez did
   not object, the parties agree we review for plain error only. United States v.
   Diggles, 957 F.3d 551, 559 (5th Cir. 2020) (en banc).
          “The court ordinarily should not impose a term of supervised release
   in a case in which . . . the defendant is a deportable alien who likely will be
   deported after imprisonment.” U.S.S.G. § 5D1.1(c). But we’ve ruled “[t]he
   word ‘ordinarily’ is hortatory, not mandatory, in this provision.” United
   States v. Dominguez-Alvarado, 695 F.3d 324, 329 (5th Cir. 2012). Where a
   court imposes SR on a removable alien, it must give a “particularized explan-
   ation,” but this requirement is “not onerous.” United States v. Becerril-Pena,
   714 F.3d 347, 349 (5th Cir. 2013) (internal quotation omitted). Both parties
   agree the district court’s stated reasons for the sentence meet that small
   burden, as do we.
          What the parties disagree about is whether the court was under the
   mistaken impression that it was bound by the statutory minimum term of SR
   despite finding Carreto-Sanchez was eligible for the safety valve, and if so,
   whether that requires remand. The only indication that the district court may
   have been relying on the statutory minimum is that the term imposed—four
   years—matches the statutory minimum. But four years was also the term
   recommended by the guidelines after accounting for the safety valve. And in
   any event, because the court imposed an upward variance, there is no reason
   to believe it would’ve imposed a shorter term of SR, so any fathomable error
   did not affect Carreto-Sanchez’s substantial rights. See, e.g., United States v.
   Miranda-Delgado, 535 F. App’x 398, 398–99 (5th Cir. 2013) (per curiam).




                                          3
Case: 18-31296       Document: 00515595171           Page: 4     Date Filed: 10/08/2020




                                      No. 18-31296


   Therefore, there is no plain error.

                                           III.
          Carreto-Sanchez asserts that the district court erred because it “did
   not specifically ask whether [he] and his counsel had read and discussed the
   [PSR].” But because, at the first sentencing hearing, the court did specifi-
   cally ask whether he and his counsel had read and discussed the PSR, we
   disagree.
          A sentencing court must “verify that the defendant reviewed the PSR
   with counsel. If he has not, the sentencing should not proceed.” Diggles,
957 F.3d at 560 (citing Fed. R. Crim. P. 32(i)(1)(A)). This protects the
   Fifth Amendment right to be given “notice of the sentence and an opportu-
   nity to object.” Id.
          At the initial sentencing hearing on October 10, the court opened the
   proceedings by asking Carreto-Sanchez whether he had “gone over the pre-
   sentence report with [his] attorney.” He answered “Yes” and confirmed
   that it had “been translated to” him. The court then orally adopted the PSR
   at the sentencing hearing on December 19. At that second hearing, the court
   did not re-confirm that Carreto-Sanchez and his counsel had reviewed the
   PSR. But, in the two months between hearings, the PSR did not change
   materially.1
          Because Carreto-Sanchez “confirm[ed] review of the PSR,” Diggles,
957 F.3d at 560, and the PSR was not materially altered thereafter, the district
   court was not required to re-confirm his review before orally adopting it.
   Carreto-Sanchez had notice of the sentence and issued several objections to


          1
             On December 12, an addendum was added to the PSR reflecting the use of the
   2018 Sentencing Guidelines, the new December 19 sentencing date, and the sentencing
   dates of two of defendant’s co-conspirators. No other new information was added.




                                            4
Case: 18-31296          Document: 00515595171              Page: 5       Date Filed: 10/08/2020




                                            No. 18-31296


   it. The district court did not err.
           Relatedly, Carreto-Sanchez avers that the district court erred because
   it “fail[ed] to pronounce conditions of [SR] included in the written judg-
   ment.” The written judgment includes four discretionary conditions, which
   require Carreto-Sanchez to (1) be surrendered to custody of ICE for removal
   proceedings; (2) submit to searches conducted by a probation officer;
   (3) pursue educational or vocational training; and (4) maintain full-time
   employment. 2 Each of those conditions appears in the PSR, which the court
   orally adopted at sentencing.
           “A sentencing court must pronounce conditions that are discretion-
   ary . . . .” Diggles, 957 F.3d at 563. It may do so by “orally adopt[ing] a doc-
   ument recommending those conditions.” Id. Therefore, “[b]ecause the dis-
   trict court adopted the conditions the PSR proposed, it pronounced the
   [four] conditions it was required to . . . .” Id. Thus, it did not err.
           AFFIRMED. 3 The mandate shall issue immediately.




           2
               The latter three of these are implicated only if Carreto-Sanchez is not removed.
           3
              We requested briefing on two other issues: (1) whether Carreto-Sanchez’s plea
   was knowing and voluntary given the district court’s failure to explain that he could face
   SR and (2) whether the upward variance of 13 months was reasonable. The parties agree
   that neither merits resentencing. First, the parties agree that the district court’s failure to
   notify Carreto-Sanchez that pleading guilty could lead to SR is harmless because his worst-
   case scenario of 182 months is less severe than the 960-month statutory maximum of which
   the district court notified him. Second, both parties agree that the district court adequately
   justified its upward variance.




                                                  5